Citation Nr: 1512465	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-00 100A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  He died on March [redacted], 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  By an October 2008 decision, the RO determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  No additional evidence has been received since the October 2008 RO decision.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that determined that the new and material evidence had not been submitted to reopen the previously denied claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the appellant was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via letter a dated in November 2011.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the appellant a meaningful opportunity to participate in the development of her claim.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  The claims folder contains the Veteran's relevant service department records and the appellant has not alleged that there is any additional outstanding evidence pertinent to her claim that VA has a duty to assist her in obtaining.  The Board is also unaware of any such evidence.  In this regard, the Board notes that a review of the Veteran's Virtual VA file reveals several communications from the appellant's representative to the RO that indicates that in January 2012 a request was made for a copy of the Veteran's claims folder, but that that request was not being acted upon.  In her VA Form 9, it was stated that it was not possible to submit new and material evidence because the Veteran's claim folder had not yet been received.  In November 2013, the RO acknowledged receipt of the representative's request and in July 2014, a copy of the Veteran's claims folder was provided to the appellant's representative, as evidenced by letters contained in the Veteran's Virtual VA file.  No additional evidence was received from the appellant or her representative and in October 2014, the appeal was certified to the Board.  

Moreover, the duty to obtain a medical opinion does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2014).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to obtain a medical opinion, but, as discussed in further detail below, finds that it does not.  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (Lance, J. concurring); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, as new and material evidence has not been submitted and the appellant's claim of service connection for the cause of the Veteran's death has not been reopened, action to obtain medical opinion evidence is not required.  Thus, the Board find that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

II.  Analysis

In March 1998, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court) and in September 1999, the Court affirmed the Board's 1998 decision.  In December 2001 and September 2008, the appellant sought to reopen her previously denied claim, but the RO determined in decisions dated in May 2002 and October 2008 that new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death had not been submitted.  Notably, the appellant did not timely file a notice of disagreement as to the October 2008 RO decision, and that decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

As a result of the finality of the prior decision, the appellant's claim of service connection for the cause of the Veteran's death may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, supra.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 124 (Lance, J. concurring).

In its March 1998 decision, the Board denied, as not well grounded, the appellant's claim of service connection for the cause of the Veteran's death.  Specifically, the Board found that the evidence failed to suggest an association between the Veteran's death from a glioma (specifically a glioblastoma multiform) and service, to include his presumed in-service exposure to herbicides.  As noted above, the Board's decision was affirmed by the Court in September 1999.  The appellant twice attempted to reopen the previously denied claim, but both times it was determined that new and material evidence had not been submitted.  Notably, the appellant did not submit any evidence in connection with either petition to reopen the previously denied claim.  

The appellant has also submitted no evidence in connection with her current petition to reopen the previously denied claim of service connection for the cause of the Veteran's death; nor has her representative submitted argument or evidence on her behalf.  As no evidence has been submitted since the claim was last finally denied, the petition to reopen the claim of service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In so concluding, the Board has considered whether VA's duty to assist has been triggered since the claim was last finally denied, but finds that it has not.  See Shade, supra.  In this regard, the Board has considered reports issued by the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) since the appellant's claim was last denied.  The IOM is contracted by VA to scientifically review evidence on the long-term health effects of Agent Orange and other herbicides on Vietnam veterans and to determine whether the evidence points to a statistically valid association that would suggest or establish a relationship between diseases studied and herbicide use.  Notably, based on a July 24, 2009, NAS report entitled "Veterans and Agent Orange: Update 2008," the Secretary of VA determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for, amongst other things, glioma.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed.Reg. 81332-01, 81334 (Dec. 27, 2010).  As discussed, the NAS considered four new studies regarding cancers of the brain and nervous system (including the eye), but found that "the new studies were consistent in finding no association between herbicide exposure and the development of gliomas (the most common type of brain cancer)."  Id.  

The Board has considered whether the NAS report triggers VA's duty to assist, but finds that it does not.  See McLendon, supra (discussing the evidence required to trigger VA's duty to provide a medical examination or obtain a medical opinion).  The NAS report indicates a lack of evidence on the issue of nexus, as opposed to an indication that there may be a nexus.  Indeed, by placing brain cancers in the category of inadequate or insufficient evidence to determine whether an association exists, the report provides no positive or negative indication that there may or may not be a nexus between the Veteran's glioma and his presumed exposure to herbicides.  As such, the NAS report is insufficient to trigger VA's duty to obtain a medical opinion in this case.  Although whether there is evidence indicating that there may be a nexus between service and a claimed disability is a "low threshold", it is not one satisfied by evidence that there is insufficient or inadequate evidence that there may be a nexus.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (duty to provide a medical examination is limited to situation where there is, inter alia, "some evidence that 'indicates' that the disability 'may be associated' with the claimant's military service" (quoting 38 U.S.C. § 5103(d)(2)(B))).


ORDER

As new and material evidence to reopen a claim of service connection for the cause of the Veteran's death has not been submitted, the claim to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


